UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 24, 2011 DEX ONE CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-07155 (Commission File Number) 13-2740040 (IRS Employer Identification No.) 1001 Winstead Drive Cary, NC (Address of principal executive offices) Registrant’s telephone number, including area code: (919) 297-1600 (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On February 24, 2011, certain members of management of Dex One Corporation (the “Company”) will be presenting at a Company sponsored Investor Day conference in New York. As part of the presentation, the Company will be issuing guidance for the first quarter of 2011 and full year 2011 for the Company and its direct and indirect wholly-owned subsidiaries as follows: ●
